J-S02017-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

KARAUN JONES

                            Appellant                 No. 3412 EDA 2014


           Appeal from the Judgment of Sentence November 6, 2014
             In the Court of Common Pleas of Philadelphia County
             Criminal Division at No(s): CP-51-CR-0002868-2014,
              CP-51-CR-0002869-2014, CP-51-CR-0003339-2014


BEFORE: SHOGAN, J., LAZARUS, J., and STABILE, J.

MEMORANDUM BY LAZARUS, J.:                              FILED April 27, 2016

        Karaun Jones appeals from the judgment of sentence entered in the

Court of Common Pleas of Philadelphia County following a non-jury trial1 in

which he was convicted of aggravated assault,2 robbery,3 and criminal

conspiracy.4 After careful review, we affirm.

        The trial court summarized the facts of this matter as follows:


____________________________________________


1
  Jones was tried with his co-defendant, Jeremy Brown, who has filed a
separate appeal at docket number 3598 EDA 2014.
2
    18 Pa.C.S. § 2702(a)(1).
3
    18 Pa.C.S. § 3701(a)(1)(ii).
4
    18 Pa.C.S. § 903(c).
J-S02017-16


     At trial, the Commonwealth first presented the testimony of
     Philadelphia Police Officer Jeffrey McMahon. Officer McMahon
     testified that, on January 13, 2014, at approximately 7:30 p.m.,
     he received a radio call directing him to the 2400 block of North
     22nd Street in Philadelphia.        There, he encountered the
     complainant, Joel Flowers, lying in the street, suffering from a
     gunshot wound.        Based on information gathered from Mr.
     Flowers, Officer McMahon submitted flash information describing
     the perpetrators as two black males, both 20 years old and
     wearing black hooded sweatshirts, one armed with a black
     revolver. Officer McMahon then transported Mr. Flowers to
     Temple University Hospital for treatment. He testified that two
     individuals matching the descriptions – [Jones] and Co-
     Defendant Jeremy Brown – were brought to the hospital for
     identification, and Mr. Flowers positively identified them as his
     assailants.

     Philadelphia Police Officer Damien Stevenson testified next for
     the Commonwealth. Officer Stevenson testified that on January
     13, 2014, at approximately 7:30 p.m., he received a radio call of
     a shooting, directing him to the 2400 block of North 22 nd Street.
     Approximately one minute later, the Tactical Aviation Unit (police
     helicopter), reported that it was following two males walking
     southbound on the 2000 block of North 23rd Street, one of whom
     just crossed to the other side of the street. Officer Stevenson
     immediately proceeded to that location, where he encountered
     [Jones] on the east side and Co-Defendant Brown on the west
     side of the street. He ordered the males to stop, at which time
     Co-Defendant Brown took off running, while [Jones] froze in
     place.    Back-up officers apprehended [Jones], while Officer
     Stevenson pursued Co-Defendant Brown on foot.           With the
     assistance of police helicopter, Officer Stevenson apprehended
     Co-Defendant Brown inside an alley between 23rd and Crosby
     Streets.

     The Commonwealth next presented eyewitness Rasheia Lyles.
     Ms. Lyles testified that on January 13, 2014, at approximately
     7:30 p.m., she was walking northbound on the 2400 block of
     North 22nd Street, when she observed three males in close
     proximity to each other. At first blush, she thought the males
     were friends; within seconds, however, she heard a gunshot,
     and saw the complainant, Joel Flowers, running toward her, with
     the two other males fleeing in the opposite direction.



                                   -2-
J-S02017-16


     She testified that Mr. Flowers collapsed to the ground, clutching
     his right bicep and yelling “my arm, my arm.” Ms. Lyles called
     the police, who arrived at the scene shortly thereafter. Upon
     providing physical descriptions to the police, she was transported
     to 23rd and Diamond Streets, where she positively identified Co-
     Defendant Brown as one of the assailants.

     Additionally, at 8:05 p.m. on the same date – i.e., 35 minutes
     after the incident – Ms. Lyles was interviewed by Philadelphia
     Police Detective Martin. According to her recorded statement,
     which she signed and adopted at 8:58 p.m., she not only
     provided physical descriptions of both perpetrators, but
     positively identified them as well[.]

                                    ...

     Ms. Lyles changed her tune at trial, however, claiming that she
     never provided a description of [Jones] or identified him to police
     because she allegedly “never saw his face.” . . . [Lyles also
     stated that she knew his family and] “didn’t learn that was him
     out there that night until I came here today.”

                                    ...

     The Commonwealth also called Detective Paul Wong to the
     stand. Detective Wong testified that, approximately two hours
     after his arrest, Jones provided a statement in which he claimed
     that he saw another male “running fast” on 22nd Street, and
     decided to run with him, even though he didn’t know what
     happened[.]

                                    ...

     Finally, the Commonwealth presented the complainant, Joel
     Flowers. Mr. Flowers testified that on January 13, 2014, he was
     walking on the 2400 block of North 22nd Street, when two males
     – whom he identified as [Jones] and Co-Defendant Brown –
     walked toward him from the opposite direction. When [Jones]
     and Co-Defendant Brown walked past him, Mr. Flowers heard
     “Yo,” prompting him to turn around, at which point Co-
     Defendant Brown leveled a revolver at his face and said, “Give
     me what you got.” [Jones] stood next to Co-Defendant Brown
     as he pointed the gun; Mr. Flowers reached into his pockets,
     pulled out his hands, and with his palms up, said, “I ain’t have
     nothing.” When he turned to walk away, [Brown] shot him in



                                    -3-
J-S02017-16


      the right bicep. The two bandits then fled southbound on 22 nd
      Street, and Mr. Flowers collapsed to the ground.

      Mr. Flowers testified that he then was approached by a woman
      (Ms. Lyles), who called the police and stayed with him until they
      arrived.    After describing his assailants to police, he was
      transported to the emergency room at Temple University
      Hospital. Within two hours of the robbery, Mr. Flowers positively
      identified [Jones] and Co-Defendant Brown as his assailants, and
      also positively identified them in court.

Trial Court Opinion, 7/2/15, at 2-7 (citations and footnote omitted).

      Jones was sentenced on November 6, 2014, to an aggregate term of

three-and-one-half to seven years’ incarceration. Jones timely filed a notice

of appeal and court-ordered concise statement of errors complained of on

appeal pursuant to Pa.R.A.P. 1925(b). Jones raises the following issue for

our review:

      Was the evidence insufficient to sustain a conviction of robbery,
      aggravated assault and conspiracy?

Brief for Appellant, at 3.

      In considering sufficiency of the evidence claims, we must determine

      whether viewing all the evidence admitted at trial in the light
      most favorable to the verdict winner, there is sufficient evidence
      to enable the fact-finder to find every element of the crime
      beyond a reasonable doubt. In applying the above test, we may
      not weigh the evidence and substitute our judgment for the fact-
      finder. In addition, we note that the facts and circumstances
      established by the Commonwealth need not preclude every
      possibility of innocence. Any doubts regarding a defendant’s
      guilt may be resolved by the fact-finder unless the evidence is so
      weak and inconclusive that as a matter of law no probability of
      fact may be drawn from the combined circumstances.




                                     -4-
J-S02017-16



Commonwealth v. Knox, 50 A.3d 749, 754 (Pa. Super. 2012), affirmed

105 A.3d 1194 (Pa. 2014). The Commonwealth can satisfy its burden via

wholly circumstantial evidence. Id.

      Because Brown performed the actual criminal acts of demanding items

from Flowers and shooting Flowers, Jones’ convictions are based solely on a

conspiracy or accomplice liability theory. To find that a defendant is guilty of

conspiracy, the following must be determined by the fact-finder:

      (1) the defendant intended to commit or aid in the commission
      of the criminal act; (2) the defendant entered into an agreement
      with another (a “co-conspirator”) to engage in the crime; and
      (3) the defendant or one or more of the other co-conspirators
      committed an overt act in furtherance of the agreed upon crime.

Commonwealth v. Murphy, 844 A.2d 1228, 1238 (Pa. 2004).                In most

cases, direct evidence of the defendant’s criminal intent or agreement to

commit a crime does not exist. Id. Thus, “the defendant’s intent as well as

the agreement is almost always proven through circumstantial evidence,

such as by ‘the relations, conduct or circumstances of the parties or overt

acts on the part of the co-conspirators.’” Id. (quoting Commonwealth v.

Spotz, 716 A.2d 580, 592 (Pa. 1998)).

      Where a conspiracy has been formed, “[e]ach co-conspirator is liable

for the actions of the others if those actions were in furtherance of the

common criminal design.” Commonwealth v. King, 990 A.2d 1172, 1178

(Pa. Super. 2010).     Similarly, accomplice liability arises if a defendant

intended to aid the principal and “actively participated in the crime by



                                      -5-
J-S02017-16



soliciting, aiding, or agreeing to aid the principal.” Murphy, supra at 1234.

In order

       [t]o establish complicity, mere presence at the scene of a crime
       and knowledge of the commission of criminal acts is not
       sufficient. Nor is flight from the scene of a crime, without more,
       enough. However, those factors combined, along with other
       direct or circumstantial evidence may provide a sufficient basis
       for a conviction, provided the conviction is predicated upon more
       than mere suspicion or conjecture.

Knox, supra at 756.

       Here, the evidence at trial, when viewed in the light most favorable to

the Commonwealth, established the following:           Jones was walking with

Brown,5 and after they walked past Flowers, Brown accosted Flowers from

behind, attempted to rob him, and shot him in the arm. Jones was standing

beside Brown during the incident and then ran following the gunshot. After

the shooting, Jones initially ran in the same direction as Brown before

separating from Brown.         The trial court interpreted the above evidence as

demonstrating that Jones’ actions were “synchronized” with Brown’s and



____________________________________________


5
  Flowers testified that immediately prior to Brown committing the robbery,
Jones was walking with Brown. Lyles testified that from her perspective, the
three men appeared to be walking together with Jones trailing behind Brown
and Flowers. In his statement to police, admitted as Commonwealth’s
Exhibit 10, Jones indicated that “I ran into [Brown] at 22nd Street. I didn’t
see what happened, I saw him running fast. I hea[r]d gunshot.” Exhibit C-
10.    Thus, viewing the evidence in the light most favorable to the
Commonwealth, and as the trial court determined as fact-finder, Jones and
Brown walked together toward Flowers prior to the attempted robbery.




                                           -6-
J-S02017-16



“established that [Jones] manifested a clear intent to facilitate the crimes.”

Trial Court Opinion, 7/2/15, at 13.

       Through      circumstantial      evidence,   the   record   supports   the

determination that Jones and Brown were in agreement with each other to

commit the crimes in this matter. Murphy, supra. Thus, the trial court,

sitting as fact-finder, reasonably inferred that a conspiracy existed6 between

Jones and Brown. Knox, supra. Additionally, the victim identified Jones as

one of the assailants.       See Commonwealth v. Johnson, 402 A.2d 507,

509 (Pa. Super. 1979) (conspiracy could be inferred where defendant was

identified as one of several perpetrators and “was one of the men who came

into the [] room along with the others, witnessed the entire incident and fled

with the assailants”).

       As a member of the conspiracy, Jones became criminally liable for all

actions taken in furtherance of the conspiracy. See, e.g., Commonwealth

v. McCall, 911 A.2d 992, 997 (Pa. Super. 2006). Thus, Jones was properly

convicted of assault and robbery charges in addition to the charge of

criminal conspiracy, and his sufficiency argument is without merit.

       Judgment of sentence affirmed.


____________________________________________


6
    We note that the evidence in this matter is essentially the minimum
quantum of evidence needed to find that a conspiracy existed, and because
“we may not weigh the evidence and substitute our judgment for the fact-
finder,” Knox, supra at 754, we must affirm the determination of the trial
court.



                                           -7-
J-S02017-16


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/27/2016




                          -8-